DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 January 2022 has been entered.
Acknowledgement is made to applicant’s amendment of claim 1. Claims 7-10 are cancelled. Claims 1-6 pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6, are rejected under 35 U.S.C. 103 as being unpatentable over Konuma (JP 2010-247660 A – of record), in view of Sasaki (US 2019/0275838 A1 – of record), in view of Rojas et al. (US 2019/0225021 A1 – of record), in view of Royer et al. (US 6,601,626 B2 – of record), as evidenced by Bailey et al. (US 2010/0258237 A1), and Westgate et al. (US 2007/0137754 A1 – of record) and Yonekawa et al. (EP 0392748 – of record).
Regarding claim 1, Konuma teaches a radial tire, see page 8 – para. 7. The tire is configured to have a pair of bead cores 60; a multiple ply carcass layer 10 which extends uninterrupted between the pair of bead cores in a toroidal form; a circumferentially extending tread portion 30 surmounting the carcass layer; a belt package 50 – (construed as a main belt layer) having multiple plies and a crown protective belt layer 20, see figure 1, page 9 – para. 2. The tire is further configured such that lower rubber 41 – (construed as a first, unreinforced cushion layer) and upper rubber 42 – (construed as a second, unreinforced cushion layer) layers are disposed between the crown protective belt layer and the belt package, see figure 1. Konuma further discloses the belt package 50 has an axial width and the protective belt layer 20 has an axial width, whereas best depicted in figure 1, a ratio of the protective belt layer width to the belt package width is at least between 0.25 and 1.20.
Konuma does not explicitly disclose: 
Feature A
Feature B: The lower rubber layer 41 – (construed as a first, unreinforced cushion layer) and the upper rubber 42 – (construed as a second, unreinforced cushion layer) each having multiple layers;
Feature C: The protective belt layer having a first elastic modulus less than or equal to a second elastic modulus of the main belt layer. 
Feature D: The reinforcement cords of the radially outermost layer of the main belt layer have a plurality of organic fiber, merged cords.
Feature E: The protective belt layer and carcass layer are formed of organic fiber cords.
However, as Konuma discloses the characteristics of the belt layers 50 are not particularly limited and does not provide details thereof it would have been necessary and obvious to look to the prior art for exemplary configurations belt layers.
As to Feature A:
Sasaki discloses a tire using a reinforcing member wherein the tire has a radial construction, see [0002], [0085]. The tire is configured to have a rubber layer that is disposed between the belt layer 27d and radially outermost belt layer 27c. And further discloses the use of a relatively large cord diameter for its belt reinforcement, where the cord diameter is substantially the thickness of the dipped cord, in order to improve the durability of the tire, see [0008], [0039].
Rojas teaches radial tire configurations are known where certain belt reinforcements affect tire performance to include attributes such as tire stiffness, rolling resistance, and durability, see [0001]-[0002]. And provides an arrangement such that between the tread portion and main belt layers are disposed a rubber laminate layer 135a – (construed as a first, unreinforced cushion layer) and a rubber undercushion layer 175 – (construed as a second, unreinforced cushion layer). Rojas further discloses the use of the laminate provides reduced strain associated with loading and unloading the tire, as the tire moves through its footprint to thereby enhance rolling resistance, and improve tire durability; and the undercushion layer absorbs vibration and strain in the tire to thereby enhance ride comfort, see FIG. 2A, [0034], [0040]-[0042]. Additionally, Rojas discloses the laminate layer 135a – (construed as a first, unreinforced cushion layer) has a radial height (i.e. thickness) between 75% and 125% of the radial height of a third annular belt – (construed as a radially outermost belt), see [0042].
One would appreciate the teachings of Sasaki and Rojas in updating Konuma’s tire with Feature A. That is, forming a tire whose belt ply has reinforcing cords with a cord diameter that is substantially the same thickness of the belt layer; and having a rubber laminate layer 135a – (construed as a first, unreinforced cushion layer) with a radial height (thickness) of between 75% and 125% (0.75 and 1.25) of the radial height 
As to Feature B:
It is noted, Applicants Specification  of 06/11/2019 as recited in paragraphs [0109]-[0110] discloses: The first, unreinforced rubber layer and the second, unreinforced rubber layer may also comprise multiple layers with an overall thickness within of 0.5 Cd to 4.0Cd or 1.5Cd to 5.0Cd respectively; where Cd is the cord diameter of the radially outermost belt ply. Therefore, it is considered, the cushion layers having multiple layers read as optional embodiments, which are limited to the same thickness of single cushion layers. And thus the prior art discloses the claimed invention except for the first, unreinforced cushion layer and the second, unreinforced cushion layer each having multiple layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the aforementioned cushion layers in the claimed manner, since it have been held that constructing formerly integral structure in various elements involves only routing skill in art, see MPEP 2144.04. One would have been motivated to form the cushion layers as multiple layers for the purposes of forming precut laminate cushion layers for use in absorbing vibration and strain in the tire to thereby enhance ride comfort, which are sold separately from the tire casing as disclosed by Rojas [0052].
As to Feature C
Royer discloses a tire having a radial carcass reinforcement – (construed as a radial tire). The tire is configured to have an assembly 32 composed of two layers of textile reinforcement elements whose secant modulus is at most 200cN/tex – (construed as a protective belt layer having organic fiber cords with a first elastic modulus); and a twin ply 31 composed of two textile reinforcement plies 310 and 311 whose secant modulus is at least equal to 200cN/tex – (corresponds to a main belt layer having a second elastic modulus), see claim 1 and Col 4 lines 1-19. Royer further discloses its inventive concept is suitable for permitting use of aromatic polyamide as material for the main reinforcement elements of a crown reinforcement; and improvement in the endurance of the crown reinforcement from the point of view of inter-ply separations, and also higher speed, while permitting an increase in the bursting pressure of the tire, see Col 1 lines 54-57 and Col 3 line 65 – Col 4 line 5. The examiner notes secant modulus finds equivalence with elastic modulus as evidenced by Bailey – (The modulus of elasticity of a cord at a given stress or strain is defined as the extension secant modulus calculated at the given stress or strain. The units used herein to describe the stress on a cord or the modulus of elasticity for a cord is centiNewtons per tex (cN/tex) unless otherwise denoted), see [0039].
One would appreciate the teachings of Royer in updating Konuma’s tire with Feature C. That is, forming a tire whose radially outermost reinforcement layer has a first modulus rating that is equal to or smaller 
As to Feature D:
Westgate discloses it is conventional to use fiber cords in all different areas of the tire where reinforcement is required to include belt ply reinforcements which are formed of merged cords, see [0010], [0080]. And that selection of a fiber cord for reinforcing a tire is based on achievement of desired goals; whereby when a single fiber type cannot provide the desired characteristics to the tire, different materials may be combined, see [0013].
As to Feature E:
Yonekawa discloses a radial tire having improved structural durability and cornering performance that is configured to have a protector ply 16 – (construed as a protective belt layer); carcass layer 7; and belt package 10 whereby all have reinforcing cords provided as organic fibers, see page 3 – lines 35-40, page 7 lines 19-23.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Konuma to have Feature A, as taught by Sasaki and Rojas; Feature B as reasonably suggested by Rojas; Feature C as taught by Royer and Bailey; Feature D as taught by Westgate; and Feature E as taught by Yonekawa to 
As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claims 2-4, as previously discussed, modified Konuma discloses the laminate layer 135a – (construed as a first, unreinforced cushion layer) has radial thickness is between 0.75 and 1.25, which meets the claimed “0.5 and 2.5 times the specified diameter’; and as best depicted in Rojas FIG. 1, the laminate 135a has an axial width that is at least 0.5 and less than 1.0 times a maximum overall width of the belt structure, which meets the claimed between 0.5-1.1 and 0.5-0.9 times a maximum overall width of the belt structure. It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claims 5-6, modified Konuma discloses the use of a reinforcing cord of 1.6 mm, see Sasaki and where the rubber layers between the main belt and protective belt layers have thicknesses of 0.15 ≤ G2 (42) / G1 (41) ≤ 0.40, see Konuma. For a reasonable cord diameter of 1.6 mm and rubber layer 41 thickness of 3.9*1.6mm = 6.24mm; and a reasonable .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant's arguments, see page 1, filed 01/12/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered and are not persuasive.  
Applicant' s Argument #1
Applicant argues on Pg. 1 that: The prior art does not disclose or suggest a radial tire with the claimed features.
	Examiner's Response #1
Examiner respectfully disagrees. All of the features of amended claim 1 were discussed in Final Office Action of 11/03/2021; as the amended 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749